DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/1/0/2022 have been fully considered but they are not persuasive. Applicant argued that, “Dresser is directed to a cushion. According to the embodiment of Figures 8 to 10 of Dresser, there is also an oblique rod-shaped connecting part 96 which is pivotably mounted on a lower support part 94 with its lower end and which is supported on a supporting surface 93 with its upper end and is displaceable relative to the supporting surface 93 in a rolling manner. A pretensioning spring 111 acts on the connecting part 96. The support surface 93 is part of a floating support 90. The springs 25b act on a pad 91 of the floating support 90 from above. If the springs 111 were loosened so much that the floating support 90 would be lowered until resting on a fixed base of the device, the resilience of the cushion would be affected only by the springs 25b. If the springs 111 are tensioned so much that the support 90 begins to float in the unloaded state, the springs 25b are pretensioned and the forces of the springs 25b are in an equilibrium with the forces of the springs 111. By this, the resilience of the cushion is reduced, so the cushion is harder. However, the range of adjustability is limited by the amount of which the support 50 can be elevated in the unloaded state. Further, the load acting on the cushion will not only compress springs 25b but also extend springs 111 by which the support 90 is lowered and by which the pretensioning of the springs 25b is reduced. This counter acting effect reduces the increasement of hardness of the cushion and so reduces the range of adjustability.
 In contrast thereto, as required by claim 1, the springs 23 or 24 pulls the connecting part 11, 12 against a stop 21, 22 delimiting the support surface 17, 18 in the unloaded state of the mattress. By increasing the pretensioning of the spring 23, 24, the hardness of the core element 6 is directly increased. There is no effect which is counter acting the tensioning of spring 23, 24. Therefore, the range of adjustability is much larger than that of the device of Dresser. Also, the construction is much simpler. No additional counter acting springs which act on the supporting surface 17, 18 on which the oblique rod- or plate-shaped connecting part 11, 12 is supported, are necessary. As Dresser was directed to a cushion, Diallo is cited in the Action as suggesting that the cushion could be a mattress.”
This is not found persuasive. In both the application and Dresser there is a spring (111 in Dresser, 23 in the application) which is pulling on a rod (96 in Dresser, 11 in the application). In both cases when a force is placed upon the top of the cushion, the rods will move to extend the spring (111 in Dresser, 23 in the application) and the roller will move as the cushion surface is pushed downward. In the application the stop surface 21 allows the hardness to be increased by not allowing the roller to move further to the right. However, there is still a maximum hardness that can be reached, because the spring 23 has a maximum tensed state. In Dresser, the maximum hardness is reached by allowing the spring 111 to reach its maximum tensed state through the gear system moving stud 110. Additionally, in the claim as currently written, there is nothing directly requiring this situation in which the hardness of the system is increased upon the roller reaching the stop surface by continuing to increase tension in the spring while not allowing the roller to move any further. At this point, the stop surface is simply required as a structure to be pulled against in the unloaded state. As discussed below, there are many reasons one may add a stop surface to Dresser, including to prevent overextension of the roller past the maximum desired position, as well as to allow the roller/rod to counteract bending, etc. Applicant also argued, “Young is additionally cited in the Action with respect to claim 4. The Young bed assembly includes an air mattress which can be adjusted in its firmness by adjusting the air pressure in the air mattress. According to the embodiment of Figures 9 and 10, the air mattresses 32a and 34a which are arranged side by side are supported by a support structure 12a which is a standard box spring comprising springs 23a on which a support for the air mattresses 32a, 34a is supported. The mechanism for changing the air pressure in air mattresses 32a, 34 includes balloons 52a, 54a (Fig. 10). A plate 104a of this mechanism can be moved upwardly and downwardly to set the quantity of air within the balloons. For moving the plate 104 upwardly and downwardly a scissor jack 106a is provided, see column 8, lines 23 to 56. The scissor jack comprises a screw 110a which can be rotated by a handle 114a. A pair of linkage arms 116a, 118a are drivingly coupled to the screw 110a. Each linkage arm 116a, 118a has a first end 120a coupled to the screw 110a and a second end 122a pivotably connected to a block 124a which is connected to the plate 104a. In Figure 10 of Young, the slots are visible in the region where the first ends 120a of linkage arms 116a, 118a are coupled to screw 110a. These slots, which are not described by Young, might delimit the range over which the second ends 122a of the linkage arms 116a, 118a are adjustable. However, the device of Young works in a completely different way than the arrangement in claim 1 according to the present invention. There is no provision for adjustable pretensioning of a mechanical spring. Young does not teach support arms which are supported on a supporting surface in a sliding or rolling manner. Young does not teach a spring acting on an oblique support arm. So, Young clearly does not teach a stop delimiting a supporting surface against which a connecting part is pulled by a spring in an unloaded state of the mattress. The Action states that it would have been obvious to one of ordinary skill in the art to modify the system of Dresser to includes stop surfaces as in Young in order to ensure the system did not overload and to ensure the rollers did not become disengaged from their tracks in an overloading situation. However, as explained above, Young does not teach any stops delimiting a surface against which a support arm, which is loaded by a spring, is supported in a sliding or rolling manner. Also, it is not clear why the  system of Dresser would need a stop delimiting the support surface 93 to ensure the rollers did not become disengaged from their tracks in an overloading situation. The rollers 99 will stay on the tracks 93 until the support 92 is completely lowered. Moreover, in the stop 21, 22 of the present claim 1 delimiting the supporting surface 17, 18 is not provided for an overloading situation. In the device of the invention as required in claim 1, the connecting part 11, 12 does not rest against stop 21, 22 delimiting the supporting surface 17, 18 in an overloading situation but instead is pulled against stop 21, 22 in an unloaded state of the mattress.”
This is not found persuasive. Dresser teaches rollers 99 which roll along tracks 93 as shown in the Figures, particularly Figure 8. These rollers are mounted on a rod which pivots under the influence of spring 111 amongst other forces. The tracks of Dresser do not include any stop surfaces. 
In contrast, Young teaches a rod 120 which pivots under the influence of various forces. The top of rod 120 includes nuts which slide along a track 136. This track 136 includes stop surfaces at its ends, not allowing the rod or nut to slide any further at a certain point. 
It is true that Young does not teach the rod 120 being under the force of any spring, however Young is not being used to teach a rod under a force of a spring. Dresser is used to teach that, as set out in the rejection. Young is simply used to add stop surfaces to the tracks of Dresser. It is known to include stop surfaces on roller or slide tracks. Some other teaching examples are US Patent Application publication 20120297543 to Robertson, Figure 5, 42 and 28 see also Figure 7, 1440 and 1420; and US Patent Application Publication 20130019407 to Sheppard, Figure 5; shop surface shown in tracks under where 56 is marked on the Figure). These patent application publications show rollers on tracks as in Dresser, which include stop surfaces on the tracks. They are cited in this response to arguments simply as examples of other references with stop surfaces on roller tracks. One of ordinary skill in the art prior to Applicant’s filing date would have found it obvious to include stop surfaces on the tracks of Dresser in order to provide extra protection against track disengagement. Even if the rollers would not ordinarily go off of the tracks, the stop surfaces can provide extra security against track disengagement if the tracks bend over time, or an unusually large load causes bending or overextension of the rollers/tracks. The stop surfaces would also allow the rods of Dresser to help prevent/counteract a bending configuration of the tracks 93 over time if consistent large forces were applied to the cushion. Additionally, over time the gears of Dresser may become stripped or incur wear, and include a stop surface would mean that such wear would not allow any jumping of the gears to result in the roller extending past the end of the track, or the desired maximum point. And finally, including a stop surface allows the cushion to have a maximum “softness” level (and hardness level if desired) which may assist in use if there is an optimal softness and hardness range the user would like to incorporate that is less than the total range of the rollers. 
In the combination of Dresser and Young, when there is no force on springs 25b in Dresser, and thus the cushion is unloaded, then the roller 99 of Dresser shown in Figure 10, would be at its rightmost position on the track 93. Subsequent loading of the springs would push the roller downward, to the left. Young teaches stop surfaces on both sides of the tracks, and thus in that maximum unloaded position, the rollers in Dresser would abut right stop surfaces in the slots as taught by Young, the maximum rightmost position the rollers could be in.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dresser (US Patent 2049550) in view of Diallo (US Patent 4190914) in view of Young (US Patent 4306322).
Regarding claim 1, Dresser teaches a cushion (Figure 9; as shown), comprising: a cushion core (Figure 9; as shown) which has a plurality of elastically compressible core elements (Figure 4; 25) at least some of the elastically compressible core elements are adjustable in their hardness, the core elements which are adjustable in their hardness have an upper support part with an upper support surface (Figure 9; 92) a lower support part (Figure 9; base of the cushion at 94) with a lower support surface and at least one pretensioned spring (Figure 10; 111), wherein the at least one pretensioned spring generates a pretensioning force by which the upper and lower support parts are held at a mutual distance, and the pretensioning force of the at least one pretensioned spring is adjustable (Column 2; Page 3, lines 23-35), at least one oblique rod- or plate-shaped connecting part (Figure 10; 96) which, at an upper end thereof, is mounted pivotably on the upper support part and, at a lower end thereof, is supported on a supporting surface, on which the lower end is mounted displaceably in a sliding or rolling manner, or which, at the lower end, is mounted pivotably (Figure 10; at 94) on the lower support part and, at the upper end, is supported on a supporting surface, along which the upper end is mounted displaceably in a sliding or rolling manner (Figure 10; rollers 99), and the spring acts on the connecting part or on a part connected thereto (Figure 10; 111 acts on 96). Dresser does not specifically teach the cushion is a mattress, and in an unloaded state of the mattress, the spring pulls the connecting part against a stop delimiting the supporting surface. Diallo teaches the cushion is a mattress (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the cushion of Dresser to be a mattress as in Diallo in order to allow the adjustability application to improve user’s sleeping surfaces as well as sitting surfaces. Young teaches in an unloaded state of the mattress, the spring pulls the connecting part against a stop delimiting the supporting surface (Figure 10; young testes stop surfaces on either extreme position side of the rollers (i.e. loaded or unloaded completely would put the roller against the stop surface, the stop surface being the edges of the slot that 120a is shown in)(when applied to Dresser, the rollers would be pushed against the stop surfaces by spring 111 in the unloaded position)). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Dresser to include stop surfaces as in Young in order to ensure the system did not overload and to ensure the rollers did not become disengaged from their tracks in an overloading situation.
Regarding claim 2, Dresser teaches at least one device (Figure 10; 96) that limits a maximum distance between the upper support part and the lower support part. 
Regarding claim 5, Dresser teaches in the unloaded state, the connecting part encloses an angle within a range of between 10 and 40 with vertical (Figure 10; 96 is at an angle in that range with the vertical, see also Column 2, Page 3, lines 40-45 which describe the levers rolling on the rods during downward movement of the support indicating that in the unloaded state the rods are upwardly positioned).
Regarding claim 6, Dresser teaches the at least one oblique rod- or plate-shaped connecting part comprises first and second rod- or plate-shaped connecting parts (Figure 8 shows that the parts 111 and 96 are repeated on the left and right side of the support) which are inclined in opposite directions and are acted upon by the at least one pretensioned spring and which are each mounted pivotably at the upper ends thereof on the upper support part and are supported at the lower ends thereof on a respective supporting surface, on which the respective lower end is mounted displaceably in a sliding or rolling manner, or which are each mounted pivotably at the lower ends thereof on the lower support part and are supported at the upper ends thereof on a respective supporting surface, along which the respective upper end is mounted displaceably in a sliding or rolling manner (Figures 8 and 10, as shown). 
Regarding claim 7, Dresser does not teach a motorized adjustment element for adjusting the pretensioning of the at least one spring. Diallo teaches a motorized adjustment element (Figure 3; 76) for adjusting the pretensioning of the at least one spring. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manual rotation of the adjustment rod in Dresser to be motorized as in Diallo in order to allow for easier operation of the system. 
 Regarding claim 8, Dresser does not teach the adjustment element comprises an electric motor or an electric cylinder which is connected to one end of the at least one spring. Diallo teaches the adjustment element comprises an electric motor (Figure 3; 76) or an electric cylinder which is connected to one end of the at least one spring. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the manual rotation of the adjustment rod in Dresser to be motorized as in Diallo in order to allow for easier operation of the system. 
Regarding claim 9, Dresser teaches a manually actuable adjustment element (Figure 9; 115) for adjusting the pretensioning of the at least one spring. 
Regarding claim 10, Dresser does not teach the upper and lower support surfaces of the upper and lower support parts of a respective one of the adjustable core elements extends over an entire width of the mattress core. Diallo teaches the upper and lower support surfaces of the upper and lower support parts of a respective one of the adjustable core elements extends over an entire width of the mattress core (Figure 1; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Dresser to extend across the entire width of the cushion/mattress as in Diallo in order to allow adjustability of the entire surface and increase user comfort. 
Regarding claim 11, Dresser teaches the upper (Figure 9; 92 is a rigid channel member) and the lower (Figure 8; 94 is a rigid rod) supporting parts are rigid.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673       

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673